    Case 4:19-cr-00172-RGE-HCA Document 176-3 Filed 08/26/21 Page 1 of 3




Exhibit F Excerpts from Website for the Civil Liberties Defense Center



Our Mission

The Civil Liberties Defense Center supports movements that seek to dismantle the political
and economic structures at the root of social inequality and environmental destruction. We
provide litigation, education, legal and strategic resources to strengthen and embolden
their success.

Our Approach

CLDC defends front line activists, pursues civil rights litigation, and educates people about
their rights and how to use them in order to expose and confront the persistent erosion of
our civil liberties and the Bill of Rights. We believe knowledge is power, and that when
people have the tools and understanding to take action and demand that the government
honor all their rights, grassroots activism has a stronger chance of exacting the change
necessary for building a more sustainable and just world.

CLDC’s Justice in Action and Dissent & Democracy programs bring a multi-pronged
approach to achieving the goals set forth by our mission. By utilizing education, and when
necessary, the courts, the Civil Liberties Defense Center both proactively and reactively
challenges governmental attacks on our liberties and rights.

Background

In 2003, Lauren Regan, CLDC’s Executive Director and staff attorney, in partnership with a
group of environmental and social justice activists and attorneys, founded the Civil
Liberties Defense Center (CLDC). The creation was an urgent response to a growing and
increasingly crucial need for education and legal assistance within the progressive change
movement in the post-September 11th era in which decrees like the PATRIOT Act were put
in place. CLDC immediately developed a number of legal representation, education and
outreach programs, offering free and reduced-rate legal assistance to activists, conducting
national media interviews and commentary, and monitoring and challenging repressive
legislation in the courts.

Our legal know-how, ability to effectively translate legalese, and litigation expertise,
provide a foundation that activists can rely on to tackle the tough issues they are
confronting. Additionally, the trainings we organize weave together to build activist skills,
confidence, and awareness of what to expect from interactions with law enforcement or
counter-protesters.
       Case 4:19-cr-00172-RGE-HCA Document 176-3 Filed 08/26/21 Page 2 of 3




   Lauren Regan, AAL, Executive Director & Senior Staff Attorney (she/her)




   After five years of public interest environmental law, Lauren Regan went on to create the
   Civil Liberties Defense Center and is currently the executive director and senior staff
   attorney. Over the past 15 years, Lauren and the CLDC has defended over 3000 activists
   from around the country for free. Lauren is a national expert in the defense of political
   activists, particularly those engaged in the climate, environmental, indigenous and animal
   rights movements. She is a trial lawyer who handles state and federal criminal defense,
   SLAPP defense, grand jury resistance, and federal civil rights litigation against police and
   government agencies for violating the rights of activists and organizations. Lauren and the
   CLDC provide over 100 Know Your Rights trainings a year to activists, immigrants, and
   other at risk groups. Lauren is also an Oregon State Bar leadership fellow, a volunteer Teen
   Court judge, and has been given dozens of public interest attorney awards over her 20
   years of activist lawyering. She is always mentoring law students and new

● Stop Snitching T-Shirt$20.00
        Case 4:19-cr-00172-RGE-HCA Document 176-3 Filed 08/26/21 Page 3 of 3




●                                                                Solidarity
    T-Shirt$20.00
